Chalmers, J.,
delivered the opinion of the court.
The only error assigned is that in the judgment of the Cir•cuit Court there was a failure to recite the names of the individual members composing the firm of Kittrell & Purnell, in whose favor the judgment was rendered. The case originated in the Magistrate’s Court, and there were no written pleadings; but in the judgment in the Magistrate’s Court the individual mames of the members of the firm were given. They were .given, also, in the affidavit for appeal in the appeal bond, and in the magistrate’s certificate to the transcript sent up to the
*255Circuit Court. There was uo objection made in the Circuit Court, nor any suggestion that the names thus given were not the true names of the plaintiffs. A judgment is operative for or against all who are really parties to the suit, though their mames be incorrectly given or wholly omitted from it. Who .are parties is to be determined by all the pleadings, process, .and proceedings in the case. Wilson v. Nance, 11 Humph. 189.
Judgment affirmed.